PER CURIAM.
On review by it the Full Commission affirmed a compensation order in which the deputy awarded claimant compensation for a ten per cent (10%) loss of wage earning capacity. In its order of affirmance the Full Commission inadvertently stated that the deputy had denied the claim for permanent partial disability, whereas the deputy’s order in fact granted the claim.
We have carefully considered all other questions raised by claimant and have concluded that they are without merit.
Therefore, the petition for certiorari is denied and the cause remanded to the Full Commission with directions that its order be corrected to show that the deputy’s order granted, rather than denied, the claim for permanent partial disability.
It is so ordered.
DREW, C. J., and ROBERTS, THOR-NAL, O'CONNELL and BARNS (Ret.), JJ-, concur.